DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The argument that Applicants requested the Examiner indicate that the references in this IDS were reviewed since an IDS was filed in the parent application is not persuasive because the examiner can only indicate that an IDS is reviewed when an IDS is filed in the present application. 
Claim Objections
Claims 34 and 35 are objected to because of the following informalities: the expression “S:B ratio” is not standardized for solvent and bitumen. The expression should be recited as --ratio of solvent to bitumen--. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-19 and 25-38 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 4,214,975).
Davis discloses a solvent recovery process utilizing three or more flash vessels wherein the second vessel is operated at a higher temperature than the first vessel. A feedstream is passed into the first vessel (108) to produce an overhead solvent vapor stream (121) and a first bottom stream (109). The bottom is then heated (110) before passing into the second vessel (112) to produce a second overhead vapor stream (112A) and a second bottom stream (113). The second overhead stream is passed through a circuit configured to heat the feedstream that passed to the first vessel. The second bottom stream is then passed into a steam stripper to produce an overhead vapor stream and a bottom stream. See Figures 1 and 2; col. 3, lines 15-45; col. 4, line 4 through col. 7, line 37; col. 5, line 65 through col. 6, line 8; Examples I and II; claim 3. 
Davis does not teach that solvent is a paraffin, does not teach that the second overhead stream is configured to heat the first bottom stream, does not teach the second overhead is passed to a compressor, does not explicitly teach that the bottom stream from the stripper is comprised bitumen, does not teach the operating conditions of the stripper, does not teach the temperature of the bottom streams, does not teach heating the second bottom stream, does not teach the temperature of the solvent-containing feed and S:B ratio as claimed. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Davis by utilizing a paraffinic solvent because Davis teaches that any convention solvent can be used to provide that the ordinary and conventional adjustment in pressure and temperature within the skill of knowledge in the art to effect be used to accommodate the nature of the individual solvent or solvent system.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Davis by having the second overhead stream to configure to heat the first bottom stream because it is understood that a heat exchanger is a system which is employed to transfer heat between two or more fluids and Davis used the second overhead stream to transfer heat to stream 106 to recovery energy. It is within the level of one of skill in the art to configure the second overhead stream in a heat exchanger to transfer heat from the second overhead stream to any stream including a first bottom stream.   
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Davis by utilizing a compressor as claimed because using a compressor to condense component(s) in a vapor stream is within the level of one of skill in the art to separate condensate from vapors. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Davis by having the bottom from the stripper comprising bitumen because Davis teaches that many different types of heavy hydrocarbon feeds can be used in the process and it would be expected that when a heavy hydrocarbon feed containing bitumen is used, the bottom stream from the stripper would be comprised bitumen.  
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Davis by operating conditions of the stripper at conditions as claimed because one of skill in the art would operate the stripper at any effective conditions to result a separation of solvents including the claimed condition. As a result, a bottom stream from the stripper would have a temperature within the claimed ranges. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Davis by heating the second bottom stream and having the temperature of the solvent-containing feed as claimed because heating streams close to an operating temperature is within the level of one of skill in the art. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Davis by utilizing S:B ratio as claimed because such a feed with such ratio would effective treat in the process of Davis. 

Response to Arguments
The argument that a person of skill in the art would not consider the overhead stream 112A from the second flash vessel to be a source of heat equivalent to the types of heaters considered by Davis for heater 110 is not persuasive because the examiner maintains that it is understood that a heat exchanger is a system which is employed to transfer heat between two or more fluids and Davis used the second overhead stream to transfer heat to stream 106 to recovery energy. It is within the level of one of skill in the art to configure the second overhead stream in a heat exchanger to transfer heat from the second overhead stream to any stream including a first bottom stream.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452. The examiner can normally be reached Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAM M NGUYEN/Primary Examiner, Art Unit 1771